Citation Nr: 1023342	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-07 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for arthritis of the 
bilateral shoulders, to include as secondary to service-
connected residuals of lumbosacral strain with facet 
degenerative changes.

2.	Entitlement to service connection for arthritis of the 
bilateral elbows, to include as secondary to service-
connected residuals of lumbosacral strain with facet 
degenerative changes.

3.	Entitlement to service connection for arthritis of the 
bilateral wrists, to include as secondary to service-
connected residuals of lumbosacral strain with facet 
degenerative changes.

4.	Entitlement to service connection for arthritis of the 
bilateral hips, to include as secondary to service-
connected residuals of lumbosacral strain with facet 
degenerative changes.

5.	Entitlement to service connection for arthritis of the 
bilateral ankles, to include as secondary to service-
connected residuals of lumbosacral strain with facet 
degenerative changes.

6.	Entitlement to service connection for arthritis of the 
bilateral knees, to include as secondary to service-
connected residuals of lumbosacral strain with facet 
degenerative changes.

7.	Entitlement to service connection for arthritis of the 
cervical spine, to include as secondary to service-
connected residuals of lumbosacral strain with facet 
degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1975 to 
August 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veteran submitted a statement in March 2007, which was 
accepted as a substantive appeal, in which he indicated he 
desired a local hearing.  In light of his March 2007 
statement, it is unclear whether he desires a hearing before 
an RO Decision Review Officer (DRO) or a Travel Board or 
videoconference hearing before the Board.  As such, this 
matter should be REMANDED to clarify if the Veteran desires a 
local hearing and, if so, to schedule him for a DRO hearing 
or Travel Board or videoconference Board hearing per his 
choosing.  See 38 C.F.R. §§ 3.103(c), 20.703, 20.704, 
20.1304(a) (2009).

In addition, according to the Veterans Claims Assistance Act 
(VCAA), VA must notify claimants seeking VA benefits what 
information or evidence is needed in order to substantiate a 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. § 3.159 (2006); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In a letter dated February 
2006, the Veteran was advised of VA's duties to notify and 
assist with regard to direct service connection for the 
disabilities on appeal.  However, the record indicates the 
Veteran is also claiming entitlement to service connection 
for the disabilities on appeal as secondary to a service-
connected lumbar spine disorder.  The Board observes he was 
never provided VCAA notice regarding the type of evidence 
necessary to establish a secondary service connection claim.  
Accordingly, the Board concludes that this case must be 
remanded for compliance with the required notice and duty to 
assist provisions because it would be potentially prejudicial 
to the Veteran if the Board were to proceed with a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
As the Board cannot rectify this procedural deficiency on its 
own, see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be 
remanded for further development.

In addition, VA's duty to assist includes obtaining thorough 
and contemporaneous examinations in order to determine the 
nature and extent of the Veteran's disabilities.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  With 
regard to the Veteran's claim of service connection for 
arthritis of multiple joints, the Board observes a March 2004 
VA radiology report notes "osteoarthritic-type uptake" 
throughout the skeletal system.  Further, a September 2001 VA 
treatment record notes a diagnosis of degenerative joint 
disease in multiple site.  However, there is no specific 
diagnosis of arthritis of joints other than the right knee 
and cervical spine.  As such, on remand, the Veteran should 
be afforded a VA examination to determine (a) in which joints 
the Veteran suffers arthritis and (b) for those joints 
diagnosed with arthritic involvement, whether there is an 
etiological relationship between these disorders the 
Veteran's active service or, in the alternative, whether the 
Veteran's service-connected lumbosacral strain with facet 
degenerative changes is the proximate cause of, or has 
aggravated, the diagnosed arthritis of the joints in 
question.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran to determine if he 
desires a local hearing and, if so, the 
type of hearing requested.  If a 
hearing is requested, schedule the 
Veteran for a DRO or Board hearing per 
his choosing.  Appropriate notification 
should be given to the appellant and 
his representative, and such 
notification should be documented and 
associated with the claims folder.

2.	Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
secondary service connection claim.

3.	Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the nature and etiology of 
the Veteran's asserted arthritis of the 
bilateral shoulders, elbows, wrists, 
hips, ankles, knees and cervical spine.  
The claims file, including a copy of 
this REMAND, must be made available to 
the examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  Any 
necessary testing should be 
accomplished.  After reviewing the 
record and examining the Veteran, the 
examiner should indicate whether the 
Veteran suffers from arthritis of the 
shoulders, elbows, wrists, hips, 
ankles, knees and/or cervical spine 
and, for each joint identified with 
arthritic involvement, provide an 
opinion as to: 

a.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), each involvement of 
arthritis noted above is 
etiologically related to the 
Veteran's active service.

b.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), such each involvement of 
arthritis noted above is 
proximately due to the Veteran's 
service-connected lumbosacral 
strain with facet degenerative 
changes.

c.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that each involvement of 
arthritis noted above has been 
aggravated beyond its natural 
progression by his service-
connected lumbosacral strain with 
facet degenerative changes.  

A detailed rationale should be provided 
for all opinions.  

4.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

